DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-4, 6-17, 21-24, 21-24 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 21 and 24 have been considered but are moot because the new ground of rejection has been made necessitated by amendments.

Response to Amendment
Re 35 USC 112(a) rejection, Applicant’s amendment to claim 1 has overcome the rejection. 
Re Double Patenting rejection, Applicant’s amendment to claim 1 has overcome the rejection. 
 
Claim Objections
Claims 21 and 24 are objected to because of the following informalities:  
Re Claims 21 and 24, the limitation “the first outer shell of made of plastic or stainless-steel sheet” has a typographical and grammatical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser et al. (US 2017/0252562), hereinafter “Goldwasser”, in view of Armour et al. (US 2016/0309808), hereinafter “Armour”. 
Re Claim 21, Goldwasser discloses a neck-hanging massaging device, comprising: 
an arm (annotated fig. 36A – the boxed portion that includes a portion of 3603 and the structure 3608 reads on an arm); 
a first handle fixedly connected to one end of the arm (annotated fig. 36A – “fixedly connected” has been interpreted as immovably connected. Since the neck wearable device in fig. 36A has a structure where the handles and the arm are molded together, the disclosed structures read on the limitation.); 


    PNG
    media_image1.png
    402
    593
    media_image1.png
    Greyscale

an electrode assembly arranged on the arm (para. [0175], an electrode strip/pad 3608); 
an electric pulse generating device electrically connected with the electrode assembly (para. [0176], at least one control on the body. Additional controls may be included; alternatively no buttons may be present on the surface, but it may be powered on/off remotely and/or controlled remotely, e.g., by a wireless apparatus such as a smartphone running control software), which is arranged in the first handle to increase a weight of the first handle (para. [0037] discloses that the control circuitry and wireless communication circuitry may be located at a first end region of the elongate body and the power source may be located at a second end region of the elongate body. In general, when the neck-worn controller device is configured to be worn around both sides of a user’s neck, then two ends/arms of the U-shaped body may be balanced in shape, size, and/or weight); and 

the arm comprises a first outer shell configured to be placed away from the neck (first outer shell 3603, annotated figure 36A) and a first inner shell configured to face towards the neck (first inner shell 3608, annotated fig. 36A), 
the first inner shell is buckled with the first outer shell (para. [0175] discloses that the electrode strip/pad 3608 may be snapped or otherwise coupled to the wearable body 3603), 
to buckle the first inner shell with the first outer shell, a groove is formed in one of the first outer shell and the first inner shell, and the other of the first outer shell and the first inner shell is provided with a protrusion, and the protrusion is arranged in the groove (para. [0175] discloses snap fit connection between 3608 and 3603. Snap-fitting requires a groove and a protrusion making connection. para. [0179] describes a pair of male connectors configured as snaps having protrusions which mate with female connectors on a TES controller device 3803), 
the electrode assembly is arranged on the first inner shell of the arm (para. [0175], an electrode strip/pad 3608); and 

Goldwasser is silent regarding the arm being an elastic arm and the first inner shell being made of silicone rubber configured to make the electrode assembly movable. 
However, Armour discloses an apparatus for neck (abstract) and teaches a silicon rubber surface, which allows frictional engagement with the user’s neck skin and allows a complete range of physical neck extension, flexion, lateral bending, and rotation position by its configuration to stretch and compress (para. [0033], [0041], [0137] – silicon rubber). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Goldwasser, by configuring the first inner shell to be made of silicone rubber configured to make the electrode assembly movable, and thus making the arm to be an elastic arm, as taught by Armour, for the purpose of allowing frictional engagement with the user’s neck skin and allowing a complete range of physical neck extension, flexion, lateral bending, and rotation position by its configuration to stretch and compress (para. [0033], [0041], [0137] – silicon rubber). 
Re Claim 24, Goldwasser discloses a neck-hanging massaging device, comprising: 
an arm (annotated fig. 36A – the boxed portion that includes a portion of 3603 and the structure 3608 reads on an arm); 
a first handle fixedly connected to one end of the arm (annotated fig. 36A – “fixedly connected” has been interpreted as immovably connected. Since the neck wearable device in fig. 36A has a structure where the handles and the arm are molded together, the disclosed structures read on the limitation.); 
a second handle fixedly connected to the other end of the arm (annotated fig. 36A); 

    PNG
    media_image1.png
    402
    593
    media_image1.png
    Greyscale

an electrode assembly arranged on the arm (para. [0175], an electrode strip/pad 3608); 
an electric pulse generating device electrically connected with the electrode assembly (para. [0176], at least one control on the body. Additional controls may be included; alternatively no buttons may be present on the surface, but it may be powered on/off remotely and/or controlled remotely, e.g., by a wireless apparatus such as a smartphone running control software), which is arranged in the first handle to increase a weight of the first handle (para. [0037] discloses that the control circuitry and wireless communication circuitry may be located at a first end region of the elongate body and the power source may be located at a second end region of the elongate body. In general, when the neck-worn controller device is configured to be worn around both sides of a user’s neck, then two ends/arms of the U-shaped body may be balanced in shape, size, and/or weight); and 
a battery powering the electric pulse generating device, wherein the battery is arranged in one of the first handle and the second handle to increase the weight of the corresponding handle, in such a 
the arm comprises a first outer shell configured to be placed away from the neck (first outer shell 3603, annotated figure 36A) and a first inner shell configured to face towards the neck (first inner shell 3608, annotated fig. 36A), 
the first inner shell is buckled with the first outer shell (para. [0175] discloses that the electrode strip/pad 3608 may be snapped or otherwise coupled to the wearable body 3603), 
to buckle the first inner shell with the first outer shell, a groove is formed in one of the first outer shell and the first inner shell, and the other of the first outer shell and the first inner shell is provided with a protrusion, and the protrusion is arranged in the groove (para. [0175] discloses snap fit connection between 3608 and 3603. Snap-fitting requires a groove and a protrusion making connection. para. [0179] describes a pair of male connectors configured as snaps having protrusions which mate with female connectors on a TES controller device 3803), 
the electrode assembly is arranged on the first inner shell of the arm (para. [0175], an electrode strip/pad 3608); and 
the first outer shell of made of plastic or stainless-steel sheet (para. [0175], the TES apparatus includes a rigid or semi-rigid frame 3603. The frame may be formed of a polymeric material, such as a plastic material, including metallized plastics).

However, Armour discloses an apparatus for neck (abstract) and teaches a silicon rubber surface, which allows frictional engagement with the user’s neck skin and allows a complete range of physical neck extension, flexion, lateral bending, and rotation position by its configuration to stretch and compress (para. [0033], [0041], [0137] – silicon rubber). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Goldwasser, by configuring the first inner shell to be made of silicone rubber configured to increase friction force between the elastic arm and skin of the neck, and thus making the arm to be an elastic arm, as taught by Armour, for the purpose of allowing frictional engagement with the user’s neck skin and allowing a complete range of physical neck extension, flexion, lateral bending, and rotation position by its configuration to stretch and compress (para. [0033], [0041], [0137] – silicon rubber). 

Allowable Subject Matter
Claims 1-4, and 6-17 are allowed. 
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a neck-hanging massing device comprising: . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/V.V.H./
Vynn Huh, November 6, 2021Examiner, Art Unit 3792  

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792